DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive (see the Interview Summary mailed on July 23, 2021) and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Due to the amendment to claim 1, claim 3 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 6, 11, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdou (US 2005/0288669 A1) in view of Mullane (US 6,050,997 A), Sanders et al. (US 6,039,738 A), and Lerch (US 5,800,436 A).
Claim 1. Abdou discloses an occipital fixation assembly (see Fig. 15A), comprising: a first mounting plate (base 1515) configured for placement within a sinus cavity adjacent a rear portion of a skull of a patient, the first mounting plate having a top surface (surface from which post 1520 extends) and a threaded post (post 1520) extending therefrom, the threaded post having external threads (threads that engage nut 1525); a coupling member (occipital attachment 105, rod fixation assembly 110 – see also Figs. 2 and 8A-B, coupler 1530) including a bottom surface (surface that faces base 1515) and an aperture (aperture in coupler 1530 and occipital attachment 105 through which post 1520 extends – see also Fig. 16) configured to receive the threaded post therethrough, the coupling member including an offset extension (rod fixation assembly 110, which is offset from base 1515) disposed in parallel orientation with respect to the threaded post and configured to support a surgical rod thereon (see Fig. 16); and a fixation nut (nut 1525) configured to threadably engage the threaded post, the fixation nut rotatable about the threaded post and translatable therealong, the fixation nut rotatable with respect to the first mounting plate and the coupling member such that rotation of the fixation nut in a predetermined direction brings the first mounting plate and the coupling member toward one another and into secured engagement with the skull of the patient (Figs. 15A-17A; paras. 0078-0079). 
Claim 6. Abdou discloses wherein the offset extension includes a generally elongated slot (slot 815) having a threaded portion (threads 820) configured to receive a 
Claim 11. Abdou discloses wherein the threaded post is integral to the first mounting plate (see Fig. 15A) (Figs. 15A-17A; paras. 0078-0079). 
Claim 14. Abdou discloses wherein the threaded post further includes a portion without threads (unthreaded portion of post 1520 adjacent base 1515 – see Fig. 15A), the portion being closest to the first mounting plate (Figs. 15A-17A; paras. 0078-0079).
Abdou fails to disclose that the top surface of the first mounting plate has a first barb disposed thereon and the bottom surface of the coupling member has a second barb disposed thereon (claim 1), that the threaded post has internal threads (claim 1), wherein the external threads are non-continuous extending partially along an outer circumferential surface of the threaded post (claim 1), wherein the internal threads are configured to receive a threaded end of a surgical device (claim 2), wherein a first barb is operably disposed on a top surface of the first mounting plate and a second barb is operably disposed on a bottom surface of the coupling member (claim 3), and wherein the first and second barbs are configured to anchor into an inside of the skull and outside of the skull, respectively, to minimize respective rotation of the first mounting plate and coupling member when the fixation nut is rotated about the threaded post (claim 4).

Mullane teaches that a threaded post (toggle bolt 42 has threads 120) includes an internal drive feature at its upper end, wherein the internal drive feature includes internal threads (threaded interior bore 122) in addition to a hexagonal cross section such that the internal threads can receive a locking bolt, which is configured to rest against a securing nut that is threaded onto the threaded post in order to ensure that all components stay locked in place, thereby preventing unwanted relative motion of the components (see col. 10, ll. 12-27) (Fig. 14).
Sanders et al. teach a threaded post (retaining section 40) having external threads (external thread 62), wherein the external threads are non-continuous (threads are interrupted by parallel flats 88 and 90) extending partially along an outer circumferential surface of the threaded post, wherein the threaded post is received in an aperture (slot 38) of a coupling member (retainer member 32), wherein the aperture of the coupling member has parallel sides that engage parallel flats on the threaded post such that relative rotation between the threaded post and the coupling member is prevented (see col. 4, ll. 7-13) (Figs. 1 and 2).
Lerch teaches an occipital fixation assembly comprising: a first mounting plate (disk 21) having a top surface (surface with teeth 213) with a first barb (one of teeth 213) disposed thereon and a post (shaft 112) extending therefrom; and a coupling member (disk 22) including a bottom surface (surface with teeth 223) with a second 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the threaded post of Abdou such that it also includes internal threads (claim 1), wherein the internal threads are configured to receive a threaded end of a surgical device (claim 2) in the form of a locking bolt, as suggested by Mullane, as such can rest against the fixation nut of Abdou in order to ensure that all components stay locked in place, thereby preventing unwanted relative motion of the components.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the threaded post of Abdou to have parallel flats such that the external threads are non-continuous extending partially along an outer circumferential surface of the threaded post (claim 1) and modify the aperture in coupler 1530 to have parallel sides that engage parallel flats, as taught by Sanders et al., in order to prevent relative rotation between the threaded post and the coupling member, which would allow the mounting plate to be positioned in a desired orientation when a non-circular mounting plate or a mounting plate with an offset post is used.  Note that this is advantageous because the mounting plate is inserted via a keyhole opening in the bone (see para. 0079 and Fig. 15B of Abdou) and once the threaded post of the mounting plate is slid into slot portion 1555, it would no longer be visible and its orientation would not be known.  It would have been obvious to one of ordinary skill claim 1), wherein a first barb is operably disposed on a top surface of the first mounting plate and a second barb is operably disposed on a bottom surface of the coupling member (claim 3), and wherein the first and second barbs are configured to anchor into an inside of the skull and outside of the skull, respectively (claim 4), as suggested by Lerch, as such a configuration would secure the position of the first mounting plate and the coupling member relative to the skull.  In view of such a modification, respective rotation of the first mounting plate and coupling member would be minimized when the fixation nut is rotated about the threaded post (claim 4).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdou (US 2005/0288669 A1) in view of Mullane (US 6,050,997 A), Sanders et al. (US 6,039,738 A), and Lerch (US 5,800,436 A) as applied to claim 1 above, and further in view of Gournay et al. (US 2006/0106382 A1).
Claim 10. Abdou discloses wherein the threaded post further includes a non-threaded portion (unthreaded portion of post 1520 adjacent base 1515 – see Fig. 15A) adjacent to the first mounting plate (Figs. 15A-17A).
Abdou, Mullane, Sanders et al., and Lerch fail to teach wherein the non-threaded portion defines a non-threaded relief configured to receive one end of a second surgical device for grasping the threaded post (claim 10). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the threaded post of Abdou such that the non-threaded portion defines a non-threaded relief configured to receive one end of a second surgical device for grasping the threaded post (claim 10), as suggested by Gournay et al., as doing so merely involves the change in size of a component (decreasing the diameter).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
	The Examiner notes that it was agreed during the interview held on July 19, 2021 (see the Interview Summary mailed on July 23, 2021) that the barbs recited in claim 3 (see also amended claim 1) are not taught by Bert.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773